Citation Nr: 0611628	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran had active service from September 1948 to June 
1957 and from August 1957 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in November 2004.  A transcript of 
that hearing is associated with the claims folder.


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin and restricts the veteran's diet and activities; 
there are no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or the need for twice a 
month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling under Diagnostic Code (Code) 7913.  38 
C.F.R. § 4.119.  Under Code 7913, the next higher evaluation, 
60 percent, is assigned when the disability requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Note 1 to Code 7913 
states that compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.

The Board notes that, in a November 2005 rating decision, 
following a Board remand in December 2004, the RO established 
service connection and separate disability evaluations, all 
as due to the diabetes mellitus, for the following 
conditions: small artery occlusive disease, right foot; small 
artery occlusive disease, left foot; diabetic peripheral 
neuropathy, right lower extremity; diabetic peripheral 
neuropathy, left lower extremity; and erectile dysfunction.  

This rating action was not appealed by the veteran.  
Therefore, symptomatology associated with these disabilities 
may not be utilized to rate the underlying diabetes mellitus.  
38 C.F.R. § 4.119.

In this case, the veteran reports insulin use, restricted 
diet, restriction of activities, and visits to the VA for 
treatment every six months.  Upon review of the evidence, the 
Board finds that the overall disability picture from diabetes 
mellitus does not more closely approximate the criteria for a 
rating greater than 40 percent.  38 C.F.R. § 4.7.  
Specifically, there is no evidence in any of the VA treatment 
records or examinations of episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  VA 
treatment records dated from December 1998 to October 2005 
reflect only intermittent visits to the veteran's diabetic 
care provider, not in the frequency of two visits per month.  

Considering the evidence in light of the rating criteria, the 
Board cannot conclude that the overall disability picture 
from diabetes mellitus more closely approximates the criteria 
for a 60 percent rating under Code 7913.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for diabetes mellitus.  38 C.F.R. § 4.3.  

Furthermore, the Board finds no reason to refer the claim to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated for his disability by 
the regular rating schedule.  VAOPGCPREC 6-96; see 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for a right ankle disorder.  38 C.F.R. § 4.3.

Finally, the Board notes that the veteran seeks a 100 percent 
rating for his diabetes.  As of the November 2005 rating 
decision, the veteran's combined evaluation for his diabetes 
mellitus and associated complications is 100 percent 
effective from the date of his October 2002 claim. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters dated October 2002 and 
February 2005, as well as by the June 2003 statement of the 
case and July 2003, September 2003, March 2004, and December 
2005 supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the June 2003 statement of the case and December 
2005 supplemental statement of the case include the text of 
the regulation that implements the statutory notice and 
assistance provisions.  Finally, the Board notes that initial 
notice was provided in October 2002 prior to the November 
2002 rating decision on appeal, and the February 2005 letter 
specifically asks the veteran to provide any evidence in his 
possession pertinent to the appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Accordingly, the Board 
finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, by letter dated March 2006, the RO 
provided information about the evidence the veteran needed to 
evaluate his disabilities and determine the beginning date of 
any payment to which he may be entitled.    

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA examinations, and VA 
treatment reports dated from December 1998 to October 2005.  
In addition, the veteran provided lay evidence in the form of 
a statement from his spouse as well as testimony at the 
November 2004 Travel Board hearing.  Finally, the Board notes 
that the veteran has not identified any private treatment and 
it appears that the veteran has received what he requested at 
the hearing held before the undersigned in November 2004.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

A disability rating greater than 40 percent for diabetes 
mellitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


